Citation Nr: 0624581	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-20 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945; August 1947 to April 1951; and September 1951 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
degenerative joint disease of the lumbar spine, rated as 40 
percent disabling, degenerative joint disease of the cervical 
spine, rated as 20 percent disabling; multiple scars of the 
instep of the left foot and calf, rated as 10 percent 
disabling; right shoulder bursitis, rated as 10 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; residual 
of shell fragment wound, scar of the right ankle, rated as 10 
percent disabling; residual of shell fragment wound, right 
lower extremity (sural nerve involvement), rated as 10 
percent disabling; and maxillary sinusitis, rated as 
noncompensably disabling; the combined rating is 80 percent.

2.  The veteran has reported 2 years of college and 
occupational experience in sales.

3.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in August 2004, December 2005, March 
2006, and May 2006.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the notices were not sent 
until after the initial rating denying the claim, the Board 
finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration. Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). 

Service connection has been established for degenerative 
joint disease of the lumbar spine, rated as 40 percent 
disabling, degenerative joint disease of the cervical spine, 
rated as 20 percent disabling; multiple scars of the instep 
of the left foot and calf, rated as 10 percent disabling; 
right shoulder bursitis, rated as 10 percent disabling; 
bilateral hearing loss, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; residual of shell 
fragment wound, scar of the right ankle, rated as 10 percent 
disabling; residual of shell fragment wound, right lower 
extremity (sural nerve involvement), rated as 10 percent 
disabling; and maxillary sinusitis, rated as noncompensably 
disabling.  A combined schedular disability evaluation of 80 
percent is in effect.  On that basis alone, the veteran 
satisfies the schedular threshold for consideration of a TDIU 
set forth in 38 C.F.R. § 4.16(a).

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
completed 2 years of college.  He has employment experience 
in sales.

It is clear that the veteran suffers from much impairment 
from his service connected disabilities.  At the January 2006 
VA examination, it was noted that the veteran experienced 
weakness, pain, and excess fatigability of the right shoulder 
when he reached overhead.  There was a 15 degree loss of 
functional range of motion with repetitive motion of the 
right shoulder.  In regard to the right calf and right ankle 
there was no weakened movement, excess fatigability, painful 
motion, incoordination or functional loss of range of motion 
on repetitive use.  Concerning the right lower extremity; 
there was sural nerve deficiency with numbness on the lateral 
aspect of the right foot with 10 degree loss of functional 
motion.  However, there was no weakened movement, excess 
fatigability, incoordination or painful motion.  In regard to 
the spine examination, his lumbar flexion was reduced to 45 
degrees and extension was 10 degrees.  There was moderate 
pain with flexion and significant pain with extension.  The 
cervical flexion was 30 degrees and extension was 10 degrees.  
There was no pain on movement.  Strength was 5/5 in the 
deltoid biceps and lower extremities, bilaterally.  There was 
no abnormality noted on examination of the sinuses. 

Regarding his employability status, there are different 
opinions of record.  A VA physician at his January 2006 spine 
examination commented that the he was not unemployable 
secondary to pain.  He was able to perform sedentary work.  
The physician who conducted the scar examination noted that 
there was no functional loss resulting from his scarring.  
The physician also concluded that he was able to secure 
employment given the fact that his scars were asymptomatic 
and well-healed.  The VA examiner who conducted the muscle 
examination also opined that the veteran would be able to 
perform sedentary labor.  He would not be able to accomplish 
tasks that involved overhead use of his right shoulder.  
Further, in regard to the right lower extremity, the examiner 
commented that the veteran had adapted to his deficits and 
would not have any problems.  

However, the VA audiologist who also examined the veteran in 
January 2006 opined that the veteran could encounter 
significant difficulty securing gainful employment due to his 
hearing loss.  Further, the veteran submitted a March 2006 
statement from his private physician.  This physician stated 
that the veteran was unemployable.  

In this case the Board finds the statements of the veteran's 
private physician and the VA audiologist less persuasive in 
light of the overall evidence.  The VA audiologist indicated 
only that the veteran "may encounter difficulty" securing a 
job because of his hearing loss.  The Board notes that his 
speech recognition score in each ear was 88 percent.  Further 
the veteran is compensated for his hearing impairment at 10 
percent.  While the Board does not doubt that his hearing 
impairment including tinnitus would impair him in certain 
positions, such a disability picture falls short of a 
conclusion that his hearing impairment is so significant that 
he would be unable to be gainfully employed.

Regarding the private physician's statement, a review of the 
record shows that this physician is treating the veteran for 
significant non-service-connected disabilities.  The veteran 
has a history of ischemia, stroke, peripheral vascular 
disease with intermittent claudication, and other 
cardiovascular conditions.  This physician did not 
differentiate the service-connected from the non-service-
connected disabilities.  On the other hand, the VA examiners 
ascertained the extent of each of his service-connected 
disabilities and determined that they would not hinder the 
veteran in a sedentary position.  While he obviously has 
significant impairment associated with his service-connected 
disabilities, it has not been shown that these disabilities 
would prevent him from securing or following a substantially 
gainful occupation.  Accordingly, the Board is unable to 
conclude that entitlement to a TDIU has been shown.


ORDER

A TDIU is denied.




	                        
____________________________________________
	J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


